COLEMAN, Justice.
In denying certiorari, we are not to be understood as deciding that Deputy Mitchell’s testimony as to defendant’s alleged statement was admissible for the reason that the statement made by defendant was addressed to the prosecuting witness who was not an officer of the law. At the time defendant made the alleged statement, he was under arrest and in the custody of the witness, Deputy Mitchell, the arresting officer.
While the warning given by Mitchell to defendant is not an example of clarity, we are of opinion that the warning was sufficient to advise defendant that an attorney would be appointed for defendant prior to questioning if he could not afford an attorney, and that Mitchell’s testimony as to *523what defendant allegedly said to Templeton was admitted without error.
Writ denied.
HEFLIN, C. J., and BLOODWORTH, McCALL and JONES, JJ., concur.